In an action for a judgment declaring an amendment to the Building Zone Ordinance of the Town of Newburgh to be void and of no effect, and for other relief, the appeal is (1) from an order granting a motion for summary judgment striking out the answer, and (2) from the judgment entered thereon declaring said amendment to be null and of no effect. The amendment prohibited quarrying of stone or minerals in the town, except within a certain area thereof. Order and judgment unanimously affirmed, with $10 costs and disbursements. The zoning amendment was not adopted in conformity with the provisions of section 264 of the Town Law in that the amendment was substantially different from the proposed amendment as set forth in the notice of hearing which was given prior to the enactment of the amendment (cf. Village of Mill Neck v. Nolan, 259 N. Y. 596; Village of Sands Point v. Sands Point Country Day School, 2 Misc 2d 885, affd. 2 A D 2d 769; Matter of Paliotto v. Cohalan, 6 Misc 2d 1). We do not pass on the further questions which have been raised.
Present—Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ.